Citation Nr: 0019077	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

At a hearing held before the undersigned in June 2000, the 
veteran raised additional claims.  These claims include the 
following: (1) entitlement to service connection for left ear 
hearing loss; (2) entitlement to service connection for 
otitis media (the "infectious process"); and (3) 
entitlement to service connection for labyrinth or Meniere's 
syndrome.  The RO has not recently adjudicated these issues 
and the Board may not unilaterally take jurisdiction of any 
additional claims.  However, the RO must take appropriate 
action to adjudicate these claims.  In this regard, it 
appears that the RO has entered prior final denials of 
several of these claims.    Pursuant to 38 U.S.C.A. § 5108 
(West 1991), the VA can only reopen a previously and finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 1991) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (1999).  
Consequently, unless the veteran provides new and material 
evidence to reopen a claim, the VA is bound by expressed 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
Barnett, the United States Court of Appeals for the Federal 
Circuit concluded that 38 U.S.C.A. § 7104 does not merely 
"empower" but "requires" the VA to first determine whether 
new and material evidence has been presented prior to an 
adjudication in the merits of the claim.  Consequently, when 
the RO adjudicates these claims, it must first consider which 
issues have been previously denied.  In any event, no other 
issue is before the Board at this time.





REMAND

At the hearing held before the undersigned in June 2000, the 
veteran noted that he had undergone audiological testing in 
November or December 1999 in San Francisco.  It appears that 
the testing was performed at a VA Medical Center (VAMC).  
Additional recent testing also appears to have also been 
performed.  These records have not been obtained.  

In light of this fact, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any additional 
evaluations of the veteran's hearing loss 
since April 1999.

3.  If warranted by the medical evidence 
received above, the RO may arrange for a 
VA audiological examination to determine 
the nature and extent of the veteran's 
current right ear hearing loss in 
accordance with VA rating criteria. 

4.  Thereafter, the claim of entitlement 
to an increased evaluation for hearing 
loss of the right ear should be reviewed 
by the RO.  The veteran is advised that 
any additional claims will not be before 
the Board unless the determination of the 
RO is unfavorable, and the veteran files 
a notice of disagreement and completes 
all procedural steps necessary to appeal 
a claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).

If the benefits sought are not granted, the veteran should be 
furnished with a supplemental statement of the case and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




